DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/22/202.  These drawings are accepted.

Specification
The amended Specification and corrected Abstract were received on 12/22/2021 and are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viglione in US Patent 4748995.
Regarding Claim 1, Viglione teaches a retractable canopy system, comprising: a fixed boom (A); a movable boom (B) coupled to the fixed boom and structured to rotate relative to the fixed boom; a linkage (C/D) coupled to the fixed boom and the movable boom and extending between the fixed boom and the movable boom; and a first strut (14) coupled to the linkage, the first strut structured to rotate and slide relative to the linkage (the strut slides relative to the linkage as element 23 is slid along the strut and rotates relative to the linkage as the linkage moves between the solid and dashed positions shown in Fig 2). 


    PNG
    media_image1.png
    466
    767
    media_image1.png
    Greyscale


Regarding Claim 3, Viglione teaches that the linkage includes a first portion (C) coupled to the fixed boom and a second portion (D) coupled to the 
Regarding Claim 5, Viglione teaches that the linkage is structured to rotate relative to the fixed boom and the movable boom (See Fig. 2). 
Regarding Claim 6, Viglione teaches that the linkage is a first linkage, the system further comprising: a second linkage (E/F) coupled to the fixed boom and the movable boom and structured to rotate (see Fig. 2) relative to the fixed boom and the movable boom. 
Regarding Claim 7, Viglione teaches a second strut (G) coupled to the linkage and structured to rotate relative to the linkage; and a third strut (29) coupled to the linkage and structured to rotate relative to the linkage (the strut slides relative to the linkage as element 23 is slid along the strut and rotates relative to the linkage as the linkage moves between the solid and dashed positions shown in Fig 2). 
Regarding Claim 8, Viglione teaches a cover (12) having a first end and a second end, the first end of the cover coupled to the fixed boom and the second of the cover coupled to the movable boom; and a support post (29) coupled to the fixed boom structured to limit rotational motion of the movable boom. 
Regarding Claim 9, Viglione teaches a retractable canopy, comprising: a fixed boom (A); a movable boom (B) coupled to the fixed boom and structured to rotate relative to the fixed boom; a linkage (14/G) coupled to the fixed boom and the movable boom, the linkage extending between the fixed boom and the movable boom; a first strut (C) coupled to the linkage, the first strut configured to 
Regarding Claim 15, Viglione teaches a support post (29) coupled to the fixed boom and configured to limit rotational motion of the movable boom. 
Regarding Claim 16, Viglione teaches a retractable canopy, comprising: a fixed boom (A); a movable boom (B) coupled to the fixed boom and structured to rotate relative to the fixed boom; a first linkage (14) coupled to the fixed boom and the movable boom; a first strut (C) coupled to the first linkage, the first strut structured to rotate and to slide relative to the first linkage (see Fig. 2); and a second strut (D) coupled to the first linkage, the second strut structured to rotate and to slide relative to the first linkage (see Fig. 2). 
Regarding Claim 18, Viglione teaches a cover (12) coupled to at least one of the fixed boom, the movable boom, the first strut and the second strut. 
Regarding Claim 20, Viglione teaches a second linkage (G) coupled to the fixed boom and the movable boom, the first strut and the second strut structured to rotate relative to the second linkage (insofar as G follows the same path as 14 and moves relative to the struts in the same manner). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Viglione as applied to Claim 1 above in view of Hey et al. in US Publication 2013/0266377. Viglione teaches a cover (12) coupled to at least the fixed boom, wherein the fixed boom, the movable boom, and the first strut support the cover in an extended configuration above a watercraft area (the device can be erected above a watercraft area) in response to the movable boom being in the first position and wherein the fixed boom, the movable boom, and the first strut support the cover in a retracted configuration adjacent to the fixed boom in response to the movable boom being in the second position. Viglione is silent on the use of an actuator. Hey teaches a canopy including fixed (30) and movable (41) booms and an actuator (34) coupled to the fixed boom and the movable boom and structured to rotate the movable boom between first and second positions relative to the fixed boom. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Viglione by adding an actuator as taught by Hey in order to open the device more easily.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Viglione as applied to Claim 9 above in view of Hey et al. in US Publication 2013/0266377. Viglione .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Viglione as applied to Claim 16 above in view of Hey et al. in US Publication 2013/0266377. Viglione is silent on the use of an actuator. Hey teaches a canopy including fixed (30) and movable (41) booms and an actuator (34) coupled to the fixed boom and the movable boom and structured to rotate the movable boom between first and second positions relative to the fixed boom. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Viglione by adding an actuator as taught by Hey in order to open the device more easily.

Allowable Subject Matter
Claims 11-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
The applicant relies on the alleged lack in Viglione of a linkage coupled to the fixed boom and movable boom and extending between the two, and a first strut that is structured to rotate and slide relative to the linkage. However, the applicant admits that the linkage of Viglione (elements 21/22) “slide relative to diagonal frame member 14 [the “strut”].” If element X slides relative to element Y, then the converse is also necessarily, true: element Y slides relative to element X. As such, the linkage (C/D) of Viglione is considered sufficient to meet this limitation in the Claim. Further, as is plainly shown in Fig. 2 of the Viglione reference, the linkage rotates with respect to the strut.
With respect to the applicant’s arguments regarding Claim 9, elements C, D, and E have been identified as the struts in the rejections set forth above, while the linkage is defined as element 14/G. As applicant has admitted, these struts slide relative to the linkage, and plainly rotate in the manner shown in Fig. 2.
With respect to the applicant’s arguments regarding Claim 16, elements 14 has been defined as the linkage and elements C and D are the struts, which as applicant admits, slide relative to the linkage and can be seen to rotate in Fig. 2.  
Applicant’s arguments, see pp. 11-12, filed 12/22/2021, with respect to the Drawing and Specification Objections and rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The objections and rejections have been withdrawn in light of the amended drawings, Specification, and claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636